DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Response to Arguments
Applicant's arguments filed on 11/11/2020 have been fully considered but they are not persuasive. 
Regarding the newly amended language, Applicant argues “From above, the category of a current pixel is determined based on two adjacent pixels in SAO of HEVC. That is, in the SAO of HEVC, the category of a current pixel is determined based on whether the current pixel value is greater than the pixel value of one of the two adjacent pixels and whether the current pixel value is greater than the pixel value of the other of the two adjacent pixels. However, the SAO of HEVC does not use 4 or more adjacent pixels … ”
Examiner notes that the present claims evaluate a number of pixels from among the four or more neighboring pixels that satisfy some criterion.  This is exactly the function that is attributed to the HEVC in the Specification and Liu.  See reasons for rejection below.  
Specification seems to allude to a customized numerical representation of categories and classes, but it is not clear what the particular customization is and how it produces unexpected results in view of the HEVC.  Examiner suggests clarifying these two points in following with the Graham v. Deere factors.

Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable interpretation.  See M.P.E.P. 904.01(a); In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).
Where Applicant recites optional claim language, such as optional claim language that may follow the term(s) “wherein …, for …,” such claim language does not limit the claims, and does not require a separate reason for rejection.  While a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.
According to the Specification, Applicant intends to apply customized classification steps to the method of HEVC.  Examiner suggests that Applicant identify and particularly claim the steps of such a classification and identify objective evidence 
Claims Liu are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art (“AAPA”) as described in the Specification in view of US 20150103900 to Liu (“Liu”).  Note that portions of Liu directed to explaining video coding standards such as HEVC, also support anticipation over AAPA which is based on the video coding standards including HEVC.
Regarding Claim 1:  “A method for processing an image, the method comprising:
extracting, by a processor, encoded image data from a bit stream received from an encoder; … decoding the encoded image data to generate a reconstructed image;  (“In general, a block-based image compression method is used in the  compression technique (e.g., HEVC) of a still image or a video.”  AAPA, Specification, Paragraph 74.  See additional details of this process below.)
determining, by a processor, a category of the current pixel by comparing a pixel value of a current pixel in the reconstructed image with magnitudes of pixel values of neighboring pixels of the current pixel;  (“The encoder/decoder calculates a category on a pixel-by-pixel basis using the corresponding pixel value and neighboring pixel values”  AAPA, Specification, Paragraph 130.)
determining, by a processor, an offset to be applied to the current pixel on the basis of  difference values between pixel values of pixels determined according to the category, among the neighboring pixels, and the pixel value of the current pixel;  (“using the corresponding pixel value and neighboring pixel values … The decoder calculates the category for each pixel and adds the offset value received from the encoder corresponding to the category” thus the offset value is calculated on the basis of difference.  AAPA, Specification, Paragraphs 130-131.)
and compensating, by a processor, for the current pixel by adding the offset to the pixel value of the current pixel to compensate for the current pixel,  (“The decoder calculates the category for each pixel and adds the offset value received from the encoder corresponding to the category”  AAPA, Specification, Paragraph 131.)
wherein the category of the current pixel is determined based on the number of neighboring pixels having a pixel value greater than the current pixel or the number of neighboring pixels having a pixel value smaller than the current pixel, (“Each pixel may be classified into a first category (if the current pixel value is greater than two neighboring pixel values), a second category (if the current pixel value is smaller than two neighboring pixel values), a third category (if the current pixel value is the same as a value of any one of two neighboring pixels), and a fourth category (remnant).”  AAPA, Paragraph 130.  This exemplifies two or one as the “number of neighboring pixels” from among the neighboring pixels that have a particular value.)
among the 4 or more neighboring pixels of the current pixel.”  (“The encoder/decoder calculates a category on a pixel-by-pixel basis using the 
Note that AAPA does not explicitly discuss the following steps: “extracting encoded image data from a bit stream received from an encoder; … decoding the encoded image data to generate a reconstructed image;” however note that the HEVC video coding standard is designed specifically for its ability to extract and decode video for end user consumption, thus these features flow naturally from the application of AAPA (cited above) and thus known and obvious.  See HEVC features discussed in Liu below.
Further Liu, teaches the above features in the context of video coding standards including HEVC:  “so that videos at different spatial-temporal resolution and/or quality can be derived from the same compressed bitstream. … for decoding the intended video”  Liu, Paragraphs 3-5.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to perform extracting and decoding of the image data from an encoded bit stream according to the claim features above and as taught in Liu, in order to reproduce video encoded and transmitted under a video coding standard such as HEVC.  Liu, Paragraph 3.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: 
Regarding Claim 3, “The method of claim 1, wherein the 4 or more neighboring pixels of the current pixel include at least one of pixels adjacent to the left side, upper side, right side, or lower side of the current pixel.”  (See the respective horizontal and vertical pixels surrounding the current pixel in AAPA, Specification, Paragraph 129 and similarly Liu, Paragraph 16 and Fig. 3 and statement of motivation in Claim 1.)
Regarding Claim 4:  “The method of claim 1, wherein the neighboring pixels of the current pixel include pixels of the left side, upper side, right side, lower side, upper left side, lower left side, lower right side, or upper right side of the current pixel.”  (See the respective 8 pixels surrounding the current pixel in AAPA, Specification, Paragraph 129 (corresponding to the illustration in Fig. 8) and similarly Liu, Paragraph 16 and Fig. 3 and statement of motivation in Claim 1.)
Regarding Claim 5:  “The method of claim 1, further comprising: parsing, by the processor, a corresponding offset for each class of the category from the bit stream, wherein the category includes a plurality of classes.
Regarding Claim 6:  “The method of claim 5, wherein the determining of the offset comprising: 
calculating, by the processor, a class index indicating a specific class in the category of the current pixel using the sum of difference values between pixel values of pixels determined according to the category and the pixel value of the current pixel; and … determining, by the processor, an offset corresponding to a class identified by the class index, as the offset to be applied to the current pixel.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, calculation of an average offset/difference is performed “using the sum of difference values.”  See original Claim 9.  Prior art teaches this embodiment:  “First, SAO classifies pixels into categories and calculates the average offset between enhancement layer source pixels and the interpolated base-layer pixels in each category.”  Liu, Paragraph 113.  See statement of motivation in Claim 1.)
Regarding Claim 7:  “The method of claim 6, wherein the determining of an offset further comprising: performing normalization on the class index on the basis of a normalization parameter received from the encoder.”  (Note that the claims (and specification) do not limit what normalization means in the context of “the class index.”  Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this process may assign or map a class designation from the index of available class designations.  See Specification, Paragraph 151.  AAPA teaches that “in HEVC. In SAO, pixels are classified into different categories”  AAPA, Specification, Paragraph 125. Also note examples of an 
Regarding Claim 8:  “The method of claim 7, wherein the normalization parameter is transmitted in a slice header, a picture parameter set (PPS), a sequence parameter set (SPS), or a video parameter set (VPS).”  (“Syntax elements associated with IL-SAO can be signaled in the bitstream to provide information or control related to IL-SAO. For example, the inter-layer SAO enable/disable flag can be encoded or decoded in the bitstream. This flag can be incorporated in sequence parameter set (SPS), picture parameter set (PPS), adaptation parameter set (APS), slice header, region level, or coding tree block level.”  Liu, Paragraph 118.  See statement of motivation in Claim 1.)
Regarding Claim 9:  “The method of claim 1, wherein the determining of the offset further comprising: determining the offset to be applied to the current pixel using an average of the difference values between the pixel values of the pixels determined according to the category and the pixel value of the current pixel.”  (“First, SAO classifies pixels into categories and calculates the average offset between enhancement layer source pixels and the interpolated base-layer pixels in each category.”  Liu, Paragraph 113.  See statement of motivation in Claim 1.)
Regarding Claim 10:  “The method of claim 1, further comprising: performing, by the processor, sample adaptive offset (SAO) on the current pixel when the category of the current pixel is included in a group to which the SAO is applied.”  (“In HEVC, the encoder may determine whether to use SAO, … in consideration of characteristics of pixels in a current CTU, and transmit the same to the decoder for each CTU.”  AAPA, Specification, Paragraph 127.)
Regarding Claim 11:  “A device for processing an image,” is rejected for reasons stated for Claim 1, and because prior art teaches:  
“a memory: and a processor configured for:” (Note that “An embodiment of the present invention may be implemented by various means, for example, … processors, controllers, microcontrollers and/or microprocessors.”  Specification, Paragraphs 246.  See prior art application as functions of signal processing in AAPA, Specification Paragraphs 2-3 and similarly in Liu, Paragraph 208.  See statement of motivation in Claim 1.)
Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483